Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 1, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152070(36)(37)                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152070
  v                                                          COA: 322808
                                                             Washtenaw CC: 14-000272-AR
  JOSHUA MATTHEW PACE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the University of Michigan to
  participate as amicus curiae is GRANTED. The amicus brief submitted on August 20,
  2015, in support of the application for leave to appeal is accepted for filing. On further
  order of the Chief Justice, the motion for the temporary admission of Paul D. Clement to
  practice pro hac vice under MCR 8.126(A) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2015